— Appeals by defendants from three judgments (one as to each of them) of the Supreme Court, Richmond County, all rendered September 8, 1980, convicting each defendant of manslaughter in the first degree, upon his plea of guilty, and sentencing defendants De Licio and Granato to prison terms of 5 to 15 years, and defendant Farace to a prison term of 7 to 21 years. Judgments as to defendants Granato and Farace affirmed. No opinion. Judgment as to defendant De Licio modified, as a matter of discretion in the interest of justice, by reducing his sentence to a period of imprisonment of 2 to 6 years. As so modified, judgment affirmed. With respect to defendants De Licio and Farace, the cases are remitted to the Supreme Court, Richmond County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence as to defendant De Licio was excessive to the extent indicated herein. Mollen, P.J., Cohalan, Margett and O’Connor, JJ., concur.